Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 9

TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 9 TO AMENDED AND RESTATED CREDIT AGREEMENT, effective as of
June 30, 2007 (the “Agreement”) relating to the Credit Agreement referenced
below, is by and among WOLVERINE TUBE, INC., a Delaware corporation (the
“Company”), certain of its Subsidiaries identified as Subsidiary Borrowers on
the signature pages hereto and any additional Subsidiaries of the Company which
become parties to the Credit Agreement in accordance with the terms thereof
(collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement and the
provisions of Sections 1.2 and 1.3 of the Credit Agreement related to the
definitions shall apply herein.

W I T N E S S E T H

WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;

WHEREAS, the Borrowers have requested that certain amendments be made as
contemplated herein and the Lenders agree to amend such provisions pursuant to
the terms and conditions herein; and

WHEREAS, the undersigned Lenders have agreed to amend the Credit Agreement as
set forth herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

(A) Amendment. The definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is hereby deleted and replaced with the following:

“Consolidated EBITDA” means, for any applicable period of computation, without
duplication, the sum of (i) Consolidated Net Income for such period, but
excluding therefrom all extraordinary items of income



--------------------------------------------------------------------------------

(determined in accordance with GAAP), and all non-cash income related to the
embedded derivatives associated with the Series A Preferred Stock recorded
subsequent to the fiscal quarter ended July 1, 2007, plus (ii) the aggregate
amount of depreciation and amortization charges made in calculating Consolidated
Net Income for such period, plus (iii) aggregate Consolidated Interest Expense
for such period, plus (iv) the aggregate amount of all income taxes reflected on
the consolidated statements of income of the Consolidated Parties for such
period, plus (v) for the 10th, 11th and 12th Production Months of 2005, any
backwardation losses in excess of $1,300,000 but in no event greater than
$3,000,000, in the aggregate, plus (vi)(A) non-cash restructuring charges not to
exceed $48,526,000 in—aggregate for the fiscal year ended December 31, 2006 and
(B) cash restructuring charges not to exceed $7,600,000 in aggregate for the
fiscal year ended December 31, 2006. Except as otherwise provided herein, the
applicable period of computation shall be for the twelve (12) consecutive months
ending as of the date of determination.

(B) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2008 Senior Note Indenture and 2009 Senior Note
Indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound.

(C) Effectiveness. This Agreement shall become effective upon satisfaction of
all of the following conditions precedent:

1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.

2. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement

 

2



--------------------------------------------------------------------------------

and delivered to the Administrative Agent all other documentation and other
items incident thereto, and each shall be satisfactory to the Administrative
Agent and its legal counsel, Mayer, Brown, Rowe & Maw, LLP.

(D) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto) and the other Credit Documents shall
remain in full force and effect, without modification or limitation. This
Agreement shall not operate as a consent to any other action or inaction by the
Borrowers or any other Credit Party, or as a waiver or amendment of any right,
power, or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement or any other Credit Document except as specifically provided
herein. Each of the Credit Parties acknowledges, confirms and agrees that the
Credit Documents to which it is a party remain in full force and effect as of
the date hereof and continue to secure all Obligations of each such Credit Party
to any Lender or the Administrative Agent, and novation of any kind is hereby
expressly disclaimed.

(E) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to each Agent and each Lender that as of the date
hereof there are no causes of action, claims, actions, proceedings, judgments,
suits, demands, damages or offsets against or defenses or counterclaims to its
Obligations or Secured Obligations under the Credit Documents and furthermore,
such Credit Party waives any and all such causes of action, claims, actions,
proceedings, judgments, suits, demands, damages, offsets, defenses or
counterclaims whether known or unknown, arising prior to the date of this
Agreement and (b) releases each Agent and each Lender and each of their
respective Affiliates, Subsidiaries, officers, employees, representatives,
agents, counsel and directors from any and all actions, causes of action,
claims, actions, proceedings, judgments, suits, demands, damages and liabilities
of whatever kind or nature, in law or in equity, now known or unknown, suspected
or unsuspected to the extent that any of the foregoing arises from any action or
failure to act with respect to any Credit Document, on or prior to the date
hereof.

(F) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.

(G) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND
14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

(H) Payment of Expenses. Each of the Borrowers agrees, jointly and severally, to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement and all other related
matters pertaining hereto and to the Credit Agreement, including, without
limitation, the reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP.

 

3



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of July 18, 2007.

 

COMPANY: WOLVERINE TUBE, INC. By:   /s/ James E. Deason Name:   James E. Deason
Title:      SUBSIDIARY BORROWERS: TF INVESTOR, INC. By:   /s/ James E. Deason
Name:   James E. Deason Title:      TUBE FORMING HOLDINGS, INC. By:   /s/ James
E. Deason Name:   James E. Deason Title:      TUBE FORMING, L.P. By:  

Tube Forming Holdings, Inc.,

its General Partner

  By:   /s/ James E. Deason   Name:   James E. Deason   Title:     



--------------------------------------------------------------------------------

WOLVERINE FINANCE, LLC By:   /s/ James E. Deason Name:   James E. Deason Title:
     SMALL TUBE MANUFACTURING, LLC By:   /s/ James E. Deason Name:   James E.
Deason Title:      WOLVERINE JOINING TECHNOLOGIES, LLC By:   /s/ James E. Deason
Name:   James E. Deason Title:      WOLVERINE CHINA INVESTMENTS, LLC By:  

Wolverine Tube, Inc.,

its Managing Member

  By:   /s/ James E. Deason   Name:   James E. Deason   Title:      WT HOLDING
COMPANY, INC.

By:

  /s/ James E. Deason

Name:

  James E. Deason

Title:

    



--------------------------------------------------------------------------------

LENDERS: WACHOVIA BANK,

NATIONAL ASSOCIATION, in its capacity

as Administrative Agent and as a Lender

By:   /s/ Rodney K. Sanders Name:   Rodney K. Sanders Title:   Director

(signature pages end)